PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Rashida A. Karmali, et al.
Application No. 16/985,789
Filed: August 5, 2020
For: MEHODS AND COMPOSITIONS FOR TREATING SARS-COV-2 INFECTION USING CARBOXYAMIDOTRIAZOLE OROTATE
:
:
:
:
:      DECISION ON PETITION
:
:
:
:



This is a decision on the petition under 37 CFR 1.137(a), filed November 29, 2021 and supplemented on January 10, 2022 and February 18, 2022, to revive the above-identified application.

A review of the official file record reveals that a final Office action was mailed on February 8, 2021, which set a period for reply of three (3) months from the mail date of the Office action.  In response, an amendment, an electronic Terminal Disclaimer to Obviate a Provisional Double Patenting Rejection Over a Pending “Reference” Application and Terminal Disclaimer to Obviate a Double Patenting Rejection over a “Prior” Patent (TD) and the TD fee of $170 were received on April 7, 2021.1  An Advisory Action was mailed on May 3, 2021.  In response, the applicant filed a Request for Continued Examination (RCE) and an amendment on May 7, 2021.  Since the RCE fee of $680 was not received, a Notice of Abandonment was mailed on 
October 14, 2021 and a Notice of Improper RCE was mailed on October 20, 2021.

The record further discloses that an ePetition under 37 CFR 1.137(a) was filed on October 26, 2021, to revive the above application for continuity with continuing Application No. 16/985,789, filed on May 7, 2021.  The Office granted a decision on the ePetition on October 26, 2021 and abandoned the present application in favor of the continuing application.  A miscellaneous communication was mailed to the applicant on November 29, 2021, which informed the applicant of the status of the present application and the steps necessary for revival if the applicant’s intent was to file an RCE instead of a continuing application when the ePetition was filed.  In response, the applicant filed a petition under 37 CFR 1.137(a) on November 29, 2021 and a supplemental petition on January 10, 2022 and February 18, 2022, to revive the above-identified application and to request that both the April 7, 2021 and May 7, 2021 submissions be entered as the reply requirement for the RCE.  An RCE was received on February 18, 2022. 



The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an RCE with the $680 fee; (2) the petition fee of $1050; and (3) a proper statement of unintentional delay.  Accordingly, the petition is granted.

The search fee of $350 and the examination fee of $400 have been applied towards the RCE fee of $680.  Since an overpayment of $70 remains, the applicant may request a refund of this fee by writing to the following address:  Mail Stop 16, Commissioner for Patents, P.O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany applicant’s request. 

This application is being referred to Technology Center Art Unit 1628 for processing of the RCE filed February 18, 2022 and for appropriate action by the Examiner in the normal course of business on the amendment under 37 CFR 1.114 filed on April 7, 2021 and on May 7, 2021.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3226. Telephone inquiries concerning the status or examination of the application should be directed to the Technology Center at (571) 272-1600.



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions







    
        
            
        
            
    

    
        1 The electronic TD was approved on April 7, 2021.